El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
Alega la demandante en su demanda que como heredera usufructuaria de D. Carlos Grilot entró en 1907 en la posesión de dos fincas místicas habiendo satisfecho en pago de las con-tribuciones impuestas sobre dichas fincas la suma de $1,692.27, y que el demandado, dueño de la mitad de la nuda propiedad dé las repetidas dos fincas, no ha reintegrado a la deman-dante la mitad de dicha suma a pesar de habérsela, recla-mado varias veces. La demandante pide a la corte que declare qué el demandado le adeuda $846.13 que deberá satisfacer a ésta o a sus herederos al finalizar el usufructo, constituyendo tal deuda un gravamen preferente sobre las fincas usufruc-tuadas.
La acción de la demandante, a solicitud del demandado, fue' desestimada por la corte y la demandante entonces apeló para ante este tribunal, señalando como único error la apli-cación indebida del artículo 504 del Código Civil Revisado “toda vez que las contribuciones satisfechas por la actora fueron impuestas sobre el capital y correspondía su pago al propietario.”
El Código Civil Revisado, al igual que el Código Civil antiguo, dedica todo el Capítulo I del Título VI, del libro *355segundo, al usufructo, o sea al derecho de disfrutar de una cosa cuya propiedad es ajena, percibiendo todos los produc-tos, utilidades y ventajas que aquélla produzca, con la obli-gación de conservar su forma y sustancia, a no ser que el título de su constitución o la ley autoricen otra cosa. Ar-tículo 469 del Código Civil.
Dispone el legislador que los derechos y obligaciones del usufructuario serán los que determine el título constitutivo del usufructo y que en su defecto o por insuficiencia de dicho título, se observarán las disposiciones contenidas en los artículo 471 al 521 del Código Civil.
La demandante, según dejamos expuesto, entró en da po-sesión de las fincas de que se trata a título de heredera usu-fructuaria de D. Carlos Grilot. No se alegan condiciones es-peciales y en tal virtud el usufructo dehe regularse de acuer-do con las fijadas para tales casos por el propio legislador.
Es, pues, el problema concreto a resolver en este pleito el de determinar, de acuerdo con la ley, si corresponde al usufructuario satisfacer las contribuciones impuestas sobre el valor de los bienes usufructuados (artículos 285 y siguientes del Código Político), o si tales contribuciones deben ser pagadas por el dueño de la nuda propiedad.
El artículo 503 del Código Civil Revisado, igual al 504 del antiguo, dispone que “el pago de las cargas y contribuciones anuales y el de las que se consideran gravámenes de los frutos, será de cuenta del usufructuario todo el tiempo que el usufructo dure.”
La sección 1 de la ley de 12 de marzo de 1908 que de-rogó el artículo 285 del Código Político y tomó su lugar, y por virtud de la cual se cobra la contribución de que se trata en este .caso, comienza así: “Que para el año económico que empieza en primero de julio de 1908 y termina en 30 de ju-nio de 1909, y para cada subsiguiente año económico, * * * y sieil¿0 eii0 así, ia solución del problema es clara: Se trata de una .contribución anual y debe, por tanto, por mandato de la ley, satisfacerla el usufructuario.
*356Pero el artículo 503 no es el solo precepto que contiene el Código sobre la materia. Existe además el artículo 504, igual al 505 del código antiguo, que dice: “Las contribu-ciones que durante el usufructo se impongan directamente sobre el capital, serán de cargo del propietario. Si éste las hubiese satisfecho deberá el usufructuario abonarle los inte-reses correspondientes a las sumas que en dicho concepto hubiere pagado, y si las anticipare el usufructuario, deberá recibir su importe al fin del usufructo.” Y sostiene la de-mandante y apelante que tratándose de una contribución im-puesta sobre el capital, habiéndola ella anticipado, debe re-conocérsele su derecho a recibir su importe al fin del usu-fructo y condenarse al demandado a constituir hipoteca so-bre sus condominios en garantía de la deuda.
Como hemos dicho, los preceptos del Código Civil Revi-sado son iguales a los del Código Civil antiguo. No se nos ha citado por las partes, ni hemos podido encontrar noso-tros, jurisprudencia del Tribunal Supremo de España inter-pretando dichos preceptos de ley. Manresa, en sus Comen-tarios al Código Civil, tomo 4, pág. 479, tercera edición, dice: “Las contribuciones impuestas directamente sobre el capital son de cargo del propietario. La verdad es que, rechazada por los economistas la contribución sobre el capital, y con-siderada como base más racional de imposición la renta lí-quida, pocas y de naturaleza excepcional son las contribuciones cuyo pago compete al propietario. Fuera de ciertos impues-tos de carácter personal, por títulos, sueldos, etc., que natu-ralmente quedan excluidos del espíritu de estos artículos, sólo encontramos que pueda entenderse que afectan al capital ciertos impuestos extraordinarios por empréstito forzoso, causa de guerra, etc.” - Y Sc.aevola, también en sus Comen-tarios al Código Civil, tomo 9, página 277, se expresa así: “De lo expuesto se deduce, presentes también las mismas consideraciones aducidas, que las contribuciones que se im-pongan (durante el usufructo, claro es), directamente sobre el capital o la propiedad, han de ser de cargo del propietario, *357aunque como éste tiene la plena propiedad ni, por tanto, la disfruta libremente, sino con la restricción del gravamen usu-fructuario, ha de percibir los intereses correspondientes a las sumas que en dicho concepto hubiere pagado. ’Ejemplo de contribuciones impuestas sobre la propiedad es un impues-to extraordinario de guerra, un empréstito forzoso, los anti-guamente llamados censos por cabezas, es decir, todos aque-llos gravámenes que se establecen en consideración a la persona y a la propiedad, en cuanto en esta no se atiende a las utilidades que puede producir.”
Ambos autores, desde luego, al comentar antes el artículo 504, ponen de relieve la justicia de que sea el usufructua-rio el que pague las contribuciones anuales que, como es sa-bido, se imponían basándose en la renta que los bienes gra-vados producían. “Es natural, como ya se decía en el De-recho Romano”, expresa Scaeyola, tomo 9, página 275 de la citada obra, “que si el usufructuario percibe las utilidades y comodidades de la casa usufructuada, resista también las molestias y gravámenes que a aquélla afecten, en tanto dure el usufructo, pues que tal deber se impone en consideración a la expresada circunstancia y mientras ésta se dé en la persona que ha de cumplir aquél; * * * ”
Examinando, pues, en sus propios términos, el artículo 504 del Código Civil Revisado, la solución del problema re-sulta igualmente clara en el sentido de que es al usufructua-rio al que corresponde pagar la contribución anual de que se trata. Pero existen otros preceptos legales a considerar. Ha habido un cambio de sistema en la imposición de las con-tribuciones en Puerto Rico, y es en ese cambio en que basa toda la fuerza de su argumentación el apelante. Este sos-tiene que a partir del 1 de julio de 1901 las contribuciones impuestas sobre los bienes en Puerto Rico son contribuciones sobre el capital y no sobre los frutos y productos. Y que siendo ello así, el alcance de la palabra “capital” usada en el artículo 504, no es el fijado por los comentaristas españoles.
No estamos conformes con el apelante. Es cierto que hubo *358el cambio de sistema. Es cierto que la contribución se impone ahora sobre el valor de la cosa. Pero ¿cuál es ese valor? ¿El de la nuda propiedad? ¿El del usufructo? La ley no distingue. La ley tiene en cuenta el valor de la cosa en sí misma y es la cosa la que queda directamente gravada para satisfacer la contribución.
¿Cómo se calcula el valor de la cosa? Es indudable que uno de los elementos para el cálculo ha sido siempre y con-tinúa siendo lo que produce o puede producir la cosa. No vale lo mismo una hectárea de terreno en el llano que una hectárea de tierra en la montaña. El alza del valor en venta de los productos, determina generalmente un alza en el valor en venta de las tierras que los producen, y es el valor en venta de las tierras el que debe tenerse en cuenta para su tasación a los efectos de la imposición de las contribucio-nes. Generalmente las tierras dedicadas, o que puedan de-dicarse al cultivo de la caña, del tabaco, del café, en regiones similares, se tasan a un valor igual. Claro es que no se tiene' en cuenta si producen o no. Pero no puede negarse que el producto efectivo en determinado o determinados casos con-cretos debió servir sin duda como un elemento para calcular la capacidad productiva en los demás casos.
Se dirá que el Código Político habla repetidamente del dueño de la propiedad y que debe considerarse como due-ño en un caso como el presente al nudo propietario y no al usufructuario. Agregaremos que el Código Civil llama pro-pietario al dueño de la nuda propiedad y que, por tanto, no existiendo una regia especial en el Código Político para ca-sos de esta naturaleza, los procedimientos para la imposi-ción y el cobro de las contribuciones deben entenderse con el dueño de la nuda propiedad. Pero esto no quiere de-cir que al fijar las relaciones privadas, existentes entre el nudo propietario y el usufructuario, esta circunstancia in fluya de tal manera que haga variar la interpretación que por tantos años se dió a la palabra capital usada en el ar-tículo 504.
*359A nuestro Juicio al dejar subsistente el legislador. porto-rriqueño en 1902 el precepto contenido en el artículo 505 del antiguo código, transcribiéndolo en el 504 del revisado, dió a la palabra capital el mismo significado restrictivo que te-nía y no fue nunca su intención variar la regla existente en-tre el nudo propietario y el usufructuario, a los efectos del pago de las contribuciones. Hoy como ayer las contribu-ciones anuales, tómese como base para calcularlas bien el valor de los productos de la cosa, ya el valor de la cosa en sí misma, debe satisfacerlas el usufructuario, y es justo que así sea, ya que como dice Falcón, citado por Scaevola en el tomo 9, página 87 de sus Comentarios, dicho usufructua-rio “tiene facultades activas y dominicales sobre los bienes que usufructúa, como que ejercita un derecho perteneciente al dueño, compartiendo con él el dominio de la cosa” y apro-vechándose de todas sus utilidades.
Debe confirmarse la sentencia recurrida.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Alclrey y Hutchison.
El Juez Asociado Sr. Wolf disintió.